Per Curiam.
The burden of proof was upon the plaintiff to show coverage under the quoted provision of the policy. That is, that the deceased was entering the truck at the time of the accident. The evidence viewed in the light most favorable to the plaintiff shows no more than that Jarvis was in the highway approaching the truck from the rear when run down by the Barrett car and killed. The doors to the truck were closed and undamaged. We must conclude the evidence was insufficient to show the deceased was entering the car at the time of the accident. For that reason, the judgment of the Superior Court of Wilkes County is
Affirmed.
Johnson, J., not sitting.